Title: From George Washington to J. Foy Chase, 22 December 1783
From: Washington, George
To: Chase, J. Foy


                        
                            To the Mayor Recorder Aldermen & Common Council of the City of Annapolis
                             Decr 22. 1783

                        
                        Permit me, Gentlemen, to offer to you my sincere thanks for your Congratulations on the
                            happy events, of Peace and the Establishment of our Independence.
                        If my Conduct throughout the War has merited the confidence of my fellow Citizens—and has been instrumental
                            in obtaing for my Country the blessings of Peace and Freedom—I owe it to that Supreme being who guides the hearts of
                            all—who has so signally interposed his aid in every Stage of the Contest and who has graciously been pleased to bestow on
                            me the greatest of Earthly rewards—the approbation and affections of a free people.
                        Tho I retire from the employments of public life I shall never cease to entertain the most anxious care for
                            the welfare of my Country—May the Almighty dispose the heart of every Citizen of the United States to improve the great
                            prospect of happiness before us! and may you Gentlemen, and the Inhabitants of this City long enjoy every felicity this
                            World can Afford!

                    